Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 12/16/2021.
Claims 36-53 are currently pending. 
Claims 36, 39-40, 43, 45, 48-49, 52 are currently amended.

Allowable Subject Matter
Claims 36-53 renumbered as 1-18, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 36-53 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“However, none of Bansal’s service abstractions includes ‘requirements related directly to the path characteristics of the data flow to or from the service,” where “the path characteristics comprise indicating a preferred network path and/or properties for the data flows within the data processing network.’ Scharber does not cure these deficiencies of Bansal.
Accordingly, the proposed combination of Bansal-Scharber does not disclose, teach, or suggest ‘the network requirements comprise requirements related directly to the path characteristics of the data flow to and from the service,” where “the path characteristics comprise indicating a preferred network path and/or properties for the data flows within the data processing network,’ as recited in Claim 1.
For at least these reasons, Applicants respectfully request reconsideration and allowance of amended Claim 36 and its dependent claims. For analogous reasons, Applicants also respectfully request reconsideration and allowance of independent Claims 40, 45, and 49 along with respective dependent claims of independent Claims 40, 45, and 49,” (remarks, page 9).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gage (US 9716653) pertains to a flow-based forwarding method in IPv6 networks, comprising embedding a flow handle (FH) in an IPv6 address portion of a packet to reduce the overhead needed to support path selection in flow-based packet forwarding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419